                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 DANIEL H. JONES,                                 )
                                                  )
                Plaintiff,                        )
                                                  )
 v.                                               )           No. 3:18-CV-457-HSM-HBG
                                                  )
 JAMES F. GOODWIN,                                )
                                                  )
                Defendant.                        )

                                  MEMORANDUM OPINION

       The Court is in receipt of a pro se prisoner’s civil rights complaint pursuant to 42 U.S.C. §

1983 [Doc. 2] and a motion for leave to proceed in forma pauperis [Doc. 1]. For the reasons set

forth below, Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] will be GRANTED

and this action will be DISMISSED for failure to state a claim upon which relief may be granted

under § 1983.

       I.       FILING FEE

       It appears from Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] that

Plaintiff lacks sufficient financial resources to pay the filing fee. Accordingly, Plaintiff’s motion

for leave to proceed in forma pauperis [Id.] will be GRANTED. As Plaintiff is incarcerated in

the Turney Center Industrial Complex (“Turney Center”), he will be ASSESSED the civil filing

fee of $350.00.

       The custodian of Plaintiff’s inmate trust account at the institution where he now resides

will be DIRECTED to submit to the Clerk, U.S. District Court, 900 Georgia Avenue,

Chattanooga, Tennessee 37402, as an initial partial payment, whichever is the greater of: (a) twenty

percent (20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty
percent (20%) of the average monthly balance in his inmate trust account for the six-month period

preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1)(A) and (B). Thereafter, the

custodian of Plaintiff’s inmate trust account at the institution where he now resides shall submit

twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited to Plaintiff’s

trust account for the preceding month), but only when such monthly income exceeds ten dollars

($10.00), until the full filing fee of three hundred fifty dollars ($350.00) as authorized under 28

U.S.C. § 1914(a) has been paid to the Clerk. 28 U.S.C. § 1915(b)(2).

       The Clerk will be DIRECTED to send a copy of this memorandum opinion and the

accompanying order to the Warden of the Turney Center and the Attorney General for the State of

Tennessee to ensure that the custodian of Plaintiff’s inmate trust account complies with the

Prisoner Litigation Reform Act (“PLRA”) with regard to payment of the filing fee. The Clerk will

also be DIRECTED to forward a copy of this memorandum opinion and accompanying order to

the Court’s financial deputy.

       II.     SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 554 (2007) “governs dismissals for failure state a claim under

[28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive

an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted as



                                                2
true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570). Courts liberally construe pro se pleadings filed in civil rights cases

and hold them to a less stringent standard than formal pleadings drafted by lawyers. Haines v.

Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Black v. Barberton Citizens

Hosp., 134 F.3d 1265, 1267 (6th Cir. 1998).

       III.    ANALYSIS

       In his complaint, Plaintiff seeks to challenge Defendant Judge Goodwin’s determination

that Plaintiff’s civil lawsuit alleging that his conviction(s) violated double jeopardy and that his

sentence was improper was inappropriate [Doc. 2 p. 3]. Plaintiff therefore requests that this Court

require Defendant Judge Goodwin and the Tennessee Court of Appeals to review his claims, as

well as monetary and other damages [Id. at 5–6].

       Federal courts, however, have no authority to review final judgments of state court judicial

proceedings. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983).

Further, as nothing in the complaint suggests that Defendant Judge Goodwin lacked jurisdiction

or that the acts set forth in the complaint were not judicial acts, Defendant Judge Goodwin is

entitled to judicial immunity for any constitutional violation alleged in the complaint. See King v.

Love, 766 F.2d 962, 966 (6th Cir. 1985) (holding that judges are entitled to absolute judicial

immunity from suits for money damages, including § 1983 civil suits, for all actions taken in the

judge’s judicial capacity, unless the actions are taken in the complete absence of any jurisdiction

or the act complained of is not a “judicial act”).




                                                     3
       IV.    CONCLUSION

       For the reasons set forth above, Plaintiff’s motion for leave to proceed in forma pauperis

[Doc. 1] will be GRANTED. Even liberally construing the complaint in favor of Plaintiff,

however, it fails to state a claim upon which relief may be granted under § 1983. Accordingly,

this action will be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A).

       The Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate Procedure.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER:


                                                        /s/ Harry S. Mattice, Jr._______
                                                       HARRY S. MATTICE, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                               4
